 


113 S2244 EAH: Terrorism Risk Insurance Program Reauthorization Act of 2014
U.S. Senate
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



 
113th CONGRESS2d Session 
In the House of Representatives, U. S., 
 
December 10, 2014 
 
AMENDMENT: 
 
 That the bill from the Senate (S. 2244) entitled An Act to extend the termination date of the Terrorism Insurance Program established under the Terrorism Risk Insurance Act of 2002, and for other purposes., do pass with the following  
Strike all after the enacting clause and insert the following: 
 
1.Short title and table of contents 
(a)Short titleThis Act may be cited as the Terrorism Risk Insurance Program Reauthorization Act of 2014. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title and table of contents. 
Title I—Extension of Terrorism Insurance Program 
Sec. 101. Extension of Terrorism Insurance Program. 
Sec. 102. Federal share. 
Sec. 103. Program trigger. 
Sec. 104. Recoupment of Federal share of compensation under the program. 
Sec. 105. Certification of acts of terrorism; consultation with Secretary of Homeland Security. 
Sec. 106. Technical amendments. 
Sec. 107. Improving the certification process. 
Sec. 108. GAO study. 
Sec. 109. Membership of Board of Governors of the Federal Reserve System. 
Sec. 110. Advisory Committee on Risk-Sharing Mechanisms. 
Sec. 111. Reporting of terrorism insurance data. 
Sec. 112. Annual study of small insurer market competitiveness. 
Title II—National Association of Registered Agents and Brokers Reform 
Sec. 201. Short title. 
Sec. 202. Reestablishment of the National Association of Registered Agents and Brokers. 
Title III—Business Risk Mitigation and Price Stabilization 
Sec. 301. Short title. 
Sec. 302. Margin requirements. 
Sec. 303. Implementation. 
IExtension of Terrorism Insurance Program 
101.Extension of Terrorism Insurance ProgramSection 108(a) of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended by striking December 31, 2014 and inserting December 31, 2020. 
102.Federal shareSection 103(e)(1)(A) of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended by inserting and beginning on January 1, 2016, shall decrease by 1 percentage point per calendar year until equal to 80 percent after 85 percent. 
103.Program triggerSubparagraph (B) of section 103(e)(1) (15 U.S.C. 6701 note) is amended in the matter preceding clause (i)— 
(1)by striking a certified act and inserting certified acts; 
(2)by striking such certified act and inserting such certified acts; and 
(3)by striking exceed and all that follows through clause (ii) and inserting the following: “exceed— 
 
(i)$100,000,000, with respect to such insured losses occurring in calendar year 2015; 
(ii)$120,000,000, with respect to such insured losses occurring in calendar year 2016; 
(iii)$140,000,000, with respect to such insured losses occurring in calendar year 2017; 
(iv)$160,000,000, with respect to such insured losses occurring in calendar year 2018; 
(v)$180,000,000, with respect to such insured losses occurring in calendar year 2019; and 
(vi)$200,000,000, with respect to such insured losses occurring in calendar year 2020 and any calendar year thereafter.. 
104.Recoupment of Federal share of compensation under the programSection 103(e) of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended— 
(1)by amending paragraph (6) to read as follows: 
 
(6)Insurance marketplace aggregate retention amount 
(A)In generalFor purposes of paragraph (7), the insurance marketplace aggregate retention amount shall be the lesser of— 
(i)$27,500,000,000, as such amount is revised pursuant to this paragraph; and 
(ii)the aggregate amount, for all insurers, of insured losses during such calendar year. 
(B)Revision of insurance marketplace aggregate retention amount 
(i)Phase-inBeginning in the calendar year that follows the date of enactment of the Terrorism Risk Insurance Program Reauthorization Act of 2014, the amount set forth under subparagraph (A)(i) shall increase by $2,000,000,000 per calendar year until equal to $37,500,000,000. 
(ii)Further revisionBeginning in the calendar year that follows the calendar year in which the amount set forth under subparagraph (A)(i) is equal to $37,500,000,000, the amount under subparagraph (A)(i) shall be revised to be the amount equal to the annual average of the sum of insurer deductibles for all insurers participating in the Program for the prior 3 calendar years, as such sum is determined by the Secretary under subparagraph (C). 
(C)RulemakingNot later than 3 years after the date of enactment of the Terrorism Risk Insurance Program Reauthorization Act of 2014, the Secretary shall— 
(i)issue final rules for determining the amount of the sum described under subparagraph (B)(ii); and 
(ii)provide a timeline for public notification of such determination.; and 
(2)in paragraph (7)— 
(A)in subparagraph (A)— 
(i)in the matter preceding clause (i), by striking for each of the periods referred to in subparagraphs (A) through (E) of paragraph (6); and 
(ii)in clause (i), by striking for such period; 
(B)by striking subparagraph (B) and inserting the following: 
 
(B)[Reserved.]; 
(C)in subparagraph (C)— 
(i)by striking occurring during any of the periods referred to in any of subparagraphs (A) through (E) of paragraph (6), terrorism loss risk-spreading premiums in an amount equal to 133 percent and inserting , terrorism loss risk-spreading premiums in an amount equal to 140 percent; and 
(ii)by inserting as calculated under subparagraph (A) after mandatory recoupment amount; and 
(D)in subparagraph (E)(i)— 
(i)in subclause (I)— 
(I)by striking 2010 and inserting 2017; and 
(II)by striking 2012 and inserting 2019; 
(ii)in subclause (II)— 
(I)by striking 2011 and inserting 2018; 
(II)by striking 2012 and inserting 2019; and 
(III)by striking 2017 and inserting 2024; and 
(iii)in subclause (III)— 
(I)by striking 2012 and inserting 2019; and 
(II)by striking 2017 and inserting 2024. 
105.Certification of acts of terrorism; consultation with Secretary of Homeland Security 
(a)In generalParagraph (1)(A) of section 102 (15 U.S.C. 6701 note) is amended in the matter preceding clause (i), by striking concurrence with the Secretary of State and inserting consultation with the Secretary of Homeland Security. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2015. 
106.Technical amendmentsThe Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended— 
(1)in section 102— 
(A)in paragraph (3)— 
(i)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively; 
(ii)in the matter preceding clause (i) (as so redesignated), by striking An entity has and inserting the following: 
 
(A)In generalAn entity has; and 
(iii)by adding at the end the following new subparagraph: 
 
(B)Rule of constructionAn entity, including any affiliate thereof, does not have control over another entity, if, as of the date of enactment of the Terrorism Risk Insurance Program Reauthorization Act of 2014, the entity is acting as an attorney-in-fact, as defined by the Secretary, for the other entity and such other entity is a reciprocal insurer, provided that the entity is not, for reasons other than the attorney-in-fact relationship, defined as having control under subparagraph (A).; 
(B)in paragraph (7)— 
(i)by striking subparagraphs (A) through (F) and inserting the following: 
 
(A)the value of an insurer's direct earned premiums during the immediately preceding calendar year, multiplied by 20 percent; and;  
(ii)by redesignating subparagraph (G) as subparagraph (B); and 
(iii)in subparagraph (B), as so redesignated by clause (ii)— 
(I)by striking notwithstanding subparagraphs (A) through (F), for the Transition Period or any Program Year and inserting notwithstanding subparagraph (A), for any calendar year; and 
(II)by striking Period or Program Year and inserting calendar year; 
(C)by striking paragraph (11); and 
(D)by redesignating paragraphs (12) through (16) as paragraphs (11) through (15), respectively; and 
(2)in section 103— 
(A)in subsection (b)(2)— 
(i)in subparagraph (B), by striking , purchase,; and 
(ii)in subparagraph (C), by striking , purchase,; 
(B)in subsection (c), by striking Program Year and inserting calendar year; 
(C)in subsection (e)— 
(i)in paragraph (1)(A), as previously amended by section 102— 
(I)by striking the Transition Period and each Program Year through Program Year 4 shall be equal to 90 percent, and during Program Year 5 and each Program Year thereafter and inserting each calendar year; 
(II)by striking the comma after 80 percent; and 
(III)by striking such Transition Period or such Program Year and inserting such calendar year; and 
(ii)in paragraph (2)(A), by striking the period beginning on the first day of the Transition Period and ending on the last day of Program Year 1, or during any Program Year thereafter and inserting a calendar year; and 
(iii)in paragraph (3), by striking the period beginning on the first day of the Transition Period and ending on the last day of Program Year 1, or during any other Program Year and inserting any calendar year; and 
(D)in subsection (g)(2)— 
(i)by striking the Transition Period or a Program Year each place that term appears and inserting the calendar year; 
(ii)by striking such period and inserting the calendar year; and 
(iii)by striking that period and inserting the calendar year. 
107.Improving the certification process 
(a)DefinitionsAs used in this section— 
(1)the term act of terrorism has the same meaning as in section 102(1) of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note); 
(2)the term certification process means the process by which the Secretary determines whether to certify an act as an act of terrorism under section 102(1) of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note); and 
(3)the term Secretary means the Secretary of the Treasury. 
(b)StudyNot later than 9 months after the date of enactment of this Act, the Secretary shall conduct and complete a study on the certification process. 
(c)Required contentThe study required under subsection (a) shall include an examination and analysis of— 
(1)the establishment of a reasonable timeline by which the Secretary must make an accurate determination on whether to certify an act as an act of terrorism; 
(2)the impact that the length of any timeline proposed to be established under paragraph (1) may have on the insurance industry, policyholders, consumers, and taxpayers as a whole; 
(3)the factors the Secretary would evaluate and monitor during the certification process, including the ability of the Secretary to obtain the required information regarding the amount of projected and incurred losses resulting from an act which the Secretary would need in determining whether to certify the act as an act of terrorism; 
(4)the appropriateness, efficiency, and effectiveness of the consultation process required under section 102(1)(A) of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) and any recommendations on changes to the consultation process; and 
(5)the ability of the Secretary to provide guidance and updates to the public regarding any act that may reasonably be certified as an act of terrorism. 
(d)ReportUpon completion of the study required under subsection (a), the Secretary shall submit a report on the results of such study to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives. 
(e)RulemakingSection 102(1) of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended— 
(1)by redesignating subparagraph (D) as subparagraph (E); and 
(2)by inserting after subparagraph (C) the following: 
 
(D)Timing of certificationNot later than 9 months after the report required under section 107 of the Terrorism Risk Insurance Program Reauthorization Act of 2014 is submitted to the appropriate committees of Congress, the Secretary shall issue final rules governing the certification process, including establishing a timeline for which an act is eligible for certification by the Secretary on whether an act is an act of terrorism under this paragraph.. 
108.GAO study 
(a)StudyNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall complete a study on the viability and effects of the Federal Government— 
(1)assessing and collecting upfront premiums on insurers that participate in the Terrorism Insurance Program established under the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) (hereafter in this section referred to as the Program), which shall include a comparison of practices in international markets to assess and collect premiums either before or after terrorism losses are incurred; and 
(2)creating a capital reserve fund under the Program and requiring insurers participating in the Program to dedicate capital specifically for terrorism losses before such losses are incurred, which shall include a comparison of practices in international markets to establish reserve funds. 
(b)Required contentThe study required under subsection (a) shall examine, but shall not be limited to, the following issues: 
(1)Upfront premiumsWith respect to upfront premiums described in subsection (a)(1)— 
(A)how the Federal Government could determine the price of such upfront premiums on insurers that participate in the Program; 
(B)how the Federal Government could collect and manage such upfront premiums; 
(C)how the Federal Government could ensure that such upfront premiums are not spent for purposes other than claims through the Program; 
(D)how the assessment and collection of such upfront premiums could affect take-up rates for terrorism risk coverage in different regions and industries and how it could impact small businesses and consumers in both metropolitan and non-metropolitan areas; 
(E)the effect of collecting such upfront premiums on insurers both large and small; 
(F)the effect of collecting such upfront premiums on the private market for terrorism risk reinsurance; and 
(G)the size of any Federal Government subsidy insurers may receive through their participation in the Program, taking into account the Program’s current post-event recoupment structure. 
(2)Capital reserve fundWith respect to the capital reserve fund described in subsection (a)(2)— 
(A)how the creation of a capital reserve fund would affect the Federal Government’s fiscal exposure under the Terrorism Risk Insurance Program and the ability of the Program to meet its statutory purposes; 
(B)how a capital reserve fund would impact insurers and reinsurers, including liquidity, insurance pricing, and capacity to provide terrorism risk coverage; 
(C)the feasibility of segregating funds attributable to terrorism risk from funds attributable to other insurance lines; 
(D)how a capital reserve fund would be viewed and treated under current Financial Accounting Standards Board accounting rules and the tax laws; and 
(E)how a capital reserve fund would affect the States’ ability to regulate insurers participating in the Program. 
(3)International practicesWith respect to international markets referred to in paragraphs (1) and (2) of subsection (a), how other countries, if any— 
(A)have established terrorism insurance structures; 
(B)charge premiums or otherwise collect funds to pay for the costs of terrorism insurance structures, including risk and administrative costs; and 
(C)have established capital reserve funds to pay for the costs of terrorism insurance structures. 
(c)ReportUpon completion of the study required under subsection (a), the Comptroller General shall submit a report on the results of such study to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives. 
(d)Public availabilityThe study and report required under this section shall be made available to the public in electronic form and shall be published on the website of the Government Accountability Office. 
109.Membership of Board of Governors of the Federal Reserve System 
(a)In generalThe first undesignated paragraph of section 10 of the Federal Reserve Act (12 U.S.C. 241) is amended by inserting after the second sentence the following: In selecting members of the Board, the President shall appoint at least 1 member with demonstrated primary experience working in or supervising community banks having less than $10,000,000,000 in total assets.. 
(b)Effective dateThe amendment made by this section shall take effect on the date of enactment of this Act and apply to appointments made on and after that effective date, excluding any nomination pending in the Senate on that date. 
110.Advisory Committee on Risk-Sharing Mechanisms 
(a)Finding; rule of construction 
(1)FindingCongress finds that it is desirable to encourage the growth of nongovernmental, private market reinsurance capacity for protection against losses arising from acts of terrorism. 
(2)Rule of constructionNothing in this Act, any amendment made by this Act, or the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) shall prohibit insurers from developing risk-sharing mechanisms to voluntarily reinsure terrorism losses between and among themselves. 
(b)Advisory Committee on Risk-Sharing Mechanisms 
(1)EstablishmentThe Secretary of the Treasury shall establish and appoint an advisory committee to be known as the Advisory Committee on Risk-Sharing Mechanisms (referred to in this subsection as the Advisory Committee). 
(2)DutiesThe Advisory Committee shall provide advice, recommendations, and encouragement with respect to the creation and development of the nongovernmental risk-sharing mechanisms described under subsection (a). 
(3)MembershipThe Advisory Committee shall be composed of 9 members who are directors, officers, or other employees of insurers, reinsurers, or capital market participants that are participating or that desire to participate in the nongovernmental risk-sharing mechanisms described under subsection (a), and who are representative of the affected sectors of the insurance industry, including commercial property insurance, commercial casualty insurance, reinsurance, and alternative risk transfer industries. 
(c)Effective dateThe provisions of this section shall take effect on January 1, 2015. 
111.Reporting of terrorism insurance dataSection 104 (15 U.S.C. 6701 note) is amended by adding at the end the following new subsection: 
 
(h)Reporting of terrorism insurance data 
(1)AuthorityDuring the calendar year beginning on January 1, 2016, and in each calendar year thereafter, the Secretary shall require insurers participating in the Program to submit to the Secretary such information regarding insurance coverage for terrorism losses of such insurers as the Secretary considers appropriate to analyze the effectiveness of the Program, which shall include information regarding— 
(A)lines of insurance with exposure to such losses; 
(B)premiums earned on such coverage; 
(C)geographical location of exposures; 
(D)pricing of such coverage; 
(E)the take-up rate for such coverage; 
(F)the amount of private reinsurance for acts of terrorism purchased; and 
(G)such other matters as the Secretary considers appropriate. 
(2)ReportsNot later than June 30, 2016, and every other June 30 thereafter, the Secretary shall submit a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate that includes— 
(A)an analysis of the overall effectiveness of the Program; 
(B)an evaluation of any changes or trends in the data collected under paragraph (1); 
(C)an evaluation of whether any aspects of the Program have the effect of discouraging or impeding insurers from providing commercial property casualty insurance coverage or coverage for acts of terrorism; 
(D)an evaluation of the impact of the Program on workers’ compensation insurers; and 
(E)in the case of the data reported in paragraph (1)(B), an updated estimate of the total amount earned since January 1, 2003. 
(3)Protection of dataTo the extent possible, the Secretary shall contract with an insurance statistical aggregator to collect the information described in paragraph (1), which shall keep any nonpublic information confidential and provide it to the Secretary in an aggregate form or in such other form or manner that does not permit identification of the insurer submitting such information. 
(4)Advance coordinationBefore collecting any data or information under paragraph (1) from an insurer, or affiliate of an insurer, the Secretary shall coordinate with the appropriate State insurance regulatory authorities and any relevant government agency or publicly available sources to determine if the information to be collected is available from, and may be obtained in a timely manner by, individually or collectively, such entities. If the Secretary determines that such data or information is available, and may be obtained in a timely matter, from such entities, the Secretary shall obtain the data or information from such entities. If the Secretary determines that such data or information is not so available, the Secretary may collect such data or information from an insurer and affiliates. 
(5)Confidentiality 
(A)Retention of privilegeThe submission of any non-publicly available data and information to the Secretary and the sharing of any non-publicly available data with or by the Secretary among other Federal agencies, the State insurance regulatory authorities, or any other entities under this subsection shall not constitute a waiver of, or otherwise affect, any privilege arising under Federal or State law (including the rules of any Federal or State court) to which the data or information is otherwise subject. 
(B)Continued application of prior confidentiality agreementsAny requirement under Federal or State law to the extent otherwise applicable, or any requirement pursuant to a written agreement in effect between the original source of any non-publicly available data or information and the source of such data or information to the Secretary, regarding the privacy or confidentiality of any data or information in the possession of the source to the Secretary, shall continue to apply to such data or information after the data or information has been provided pursuant to this subsection. 
(C)Information-sharing agreementAny data or information obtained by the Secretary under this subsection may be made available to State insurance regulatory authorities, individually or collectively through an information-sharing agreement that— 
(i)shall comply with applicable Federal law; and 
(ii)shall not constitute a waiver of, or otherwise affect, any privilege under Federal or State law (including any privilege referred to in subparagraph (A) and the rules of any Federal or State court) to which the data or information is otherwise subject. 
(D)Agency disclosure requirementsSection 552 of title 5, United States Code, including any exceptions thereunder, shall apply to any data or information submitted under this subsection to the Secretary by an insurer or affiliate of an insurer.. 
112.Annual study of small insurer market competitivenessSection 108 (15 U.S.C. 6701 note) is amended by adding at the end the following new subsection: 
 
(h)Study of small insurer market competitiveness 
(1)In generalNot later than June 30, 2017, and every other June 30 thereafter, the Secretary shall conduct a study of small insurers (as such term is defined by regulation by the Secretary) participating in the Program, and identify any competitive challenges small insurers face in the terrorism risk insurance marketplace, including— 
(A)changes to the market share, premium volume, and policyholder surplus of small insurers relative to large insurers; 
(B)how the property and casualty insurance market for terrorism risk differs between small and large insurers, and whether such a difference exists within other perils; 
(C)the impact of the Program’s mandatory availability requirement under section 103(c) on small insurers; 
(D)the effect of increasing the trigger amount for the Program under section 103(e)(1)(B) on small insurers; 
(E)the availability and cost of private reinsurance for small insurers; and 
(F)the impact that State workers compensation laws have on small insurers and workers compensation carriers in the terrorism risk insurance marketplace. 
(2)ReportThe Secretary shall submit a report to the Congress setting forth the findings and conclusions of each study required under paragraph (1).. 
IINational Association of Registered Agents and Brokers Reform 
201.Short titleThis title may be cited as the National Association of Registered Agents and Brokers Reform Act of 2014. 
202.Reestablishment of the National Association of Registered Agents and Brokers 
(a)In generalSubtitle C of title III of the Gramm-Leach-Bliley Act (15 U.S.C. 6751 et seq.) is amended to read as follows: 
 
CNational Association of Registered Agents and Brokers 
321.National Association of Registered Agents and Brokers 
(a)EstablishmentThere is established the National Association of Registered Agents and Brokers (referred to in this subtitle as the Association). 
(b)StatusThe Association shall— 
(1)be a nonprofit corporation; 
(2)not be an agent or instrumentality of the Federal Government; 
(3)be an independent organization that may not be merged with or into any other private or public entity; and 
(4)except as otherwise provided in this subtitle, be subject to, and have all the powers conferred upon, a nonprofit corporation by the District of Columbia Nonprofit Corporation Act (D.C. Code, sec. 29–301.01 et seq.) or any successor thereto. 
322.PurposeThe purpose of the Association shall be to provide a mechanism through which licensing, continuing education, and other nonresident insurance producer qualification requirements and conditions may be adopted and applied on a multi-state basis without affecting the laws, rules, and regulations, and preserving the rights of a State, pertaining to— 
(1)licensing, continuing education, and other qualification requirements of insurance producers that are not members of the Association; 
(2)resident or nonresident insurance producer appointment requirements; 
(3)supervising and disciplining resident and nonresident insurance producers; 
(4)establishing licensing fees for resident and nonresident insurance producers so that there is no loss of insurance producer licensing revenue to the State; and 
(5)prescribing and enforcing laws and regulations regulating the conduct of resident and nonresident insurance producers. 
323.Membership 
(a)Eligibility 
(1)In generalAny insurance producer licensed in its home State shall, subject to paragraphs (2) and (4), be eligible to become a member of the Association. 
(2)Ineligibility for suspension or revocation of licenseSubject to paragraph (3), an insurance producer is not eligible to become a member of the Association if a State insurance regulator has suspended or revoked the insurance license of the insurance producer in that State. 
(3)Resumption of eligibilityParagraph (2) shall cease to apply to any insurance producer if— 
(A)the State insurance regulator reissues or renews the license of the insurance producer in the State in which the license was suspended or revoked, or otherwise terminates or vacates the suspension or revocation; or 
(B)the suspension or revocation expires or is subsequently overturned by a court of competent jurisdiction. 
(4)Criminal history record check required 
(A)In generalAn insurance producer who is an individual shall not be eligible to become a member of the Association unless the insurance producer has undergone a criminal history record check that complies with regulations prescribed by the Attorney General of the United States under subparagraph (K). 
(B)Criminal history record check requested by home StateAn insurance producer who is licensed in a State and who has undergone a criminal history record check during the 2-year period preceding the date of submission of an application to become a member of the Association, in compliance with a requirement to undergo such criminal history record check as a condition for such licensure in the State, shall be deemed to have undergone a criminal history record check for purposes of subparagraph (A). 
(C)Criminal history record check requested by Association 
(i)In generalThe Association shall, upon request by an insurance producer licensed in a State, submit fingerprints or other identification information obtained from the insurance producer, and a request for a criminal history record check of the insurance producer, to the Federal Bureau of Investigation. 
(ii)ProceduresThe board of directors of the Association (referred to in this subtitle as the Board) shall prescribe procedures for obtaining and utilizing fingerprints or other identification information and criminal history record information, including the establishment of reasonable fees to defray the expenses of the Association in connection with the performance of a criminal history record check and appropriate safeguards for maintaining confidentiality and security of the information. Any fees charged pursuant to this clause shall be separate and distinct from those charged by the Attorney General pursuant to subparagraph (I). 
(D)Form of requestA submission under subparagraph (C)(i) shall include such fingerprints or other identification information as is required by the Attorney General concerning the person about whom the criminal history record check is requested, and a statement signed by the person authorizing the Attorney General to provide the information to the Association and for the Association to receive the information. 
(E)Provision of information by Attorney GeneralUpon receiving a submission under subparagraph (C)(i) from the Association, the Attorney General shall search all criminal history records of the Federal Bureau of Investigation, including records of the Criminal Justice Information Services Division of the Federal Bureau of Investigation, that the Attorney General determines appropriate for criminal history records corresponding to the fingerprints or other identification information provided under subparagraph (D) and provide all criminal history record information included in the request to the Association. 
(F)Limitation on permissible uses of informationAny information provided to the Association under subparagraph (E) may only— 
(i)be used for purposes of determining compliance with membership criteria established by the Association; 
(ii)be disclosed to State insurance regulators, or Federal or State law enforcement agencies, in conformance with applicable law; or 
(iii)be disclosed, upon request, to the insurance producer to whom the criminal history record information relates. 
(G)Penalty for improper use or disclosureWhoever knowingly uses any information provided under subparagraph (E) for a purpose not authorized in subparagraph (F), or discloses any such information to anyone not authorized to receive it, shall be fined not more than $50,000 per violation as determined by a court of competent jurisdiction. 
(H)Reliance on informationNeither the Association nor any of its Board members, officers, or employees shall be liable in any action for using information provided under subparagraph (E) as permitted under subparagraph (F) in good faith and in reasonable reliance on its accuracy. 
(I)FeesThe Attorney General may charge a reasonable fee for conducting the search and providing the information under subparagraph (E), and any such fee shall be collected and remitted by the Association to the Attorney General. 
(J)Rule of constructionNothing in this paragraph shall be construed as— 
(i)requiring a State insurance regulator to perform criminal history record checks under this section; or 
(ii)limiting any other authority that allows access to criminal history records. 
(K)RegulationsThe Attorney General shall prescribe regulations to carry out this paragraph, which shall include— 
(i)appropriate protections for ensuring the confidentiality of information provided under subparagraph (E); and 
(ii)procedures providing a reasonable opportunity for an insurance producer to contest the accuracy of information regarding the insurance producer provided under subparagraph (E). 
(L)Ineligibility for membership 
(i)In generalThe Association may, under reasonably consistently applied standards, deny membership to an insurance producer on the basis of criminal history record information provided under subparagraph (E), or where the insurance producer has been subject to disciplinary action, as described in paragraph (2). 
(ii)Rights of applicants denied membershipThe Association shall notify any insurance producer who is denied membership on the basis of criminal history record information provided under subparagraph (E) of the right of the insurance producer to— 
(I)obtain a copy of all criminal history record information provided to the Association under subparagraph (E) with respect to the insurance producer; and 
(II)challenge the denial of membership based on the accuracy and completeness of the information. 
(M)DefinitionFor purposes of this paragraph, the term criminal history record check means a national background check of criminal history records of the Federal Bureau of Investigation. 
(b)Authority to establish membership criteriaThe Association may establish membership criteria that bear a reasonable relationship to the purposes for which the Association was established. 
(c)Establishment of classes and categories of membership 
(1)Classes of membershipThe Association may establish separate classes of membership, with separate criteria, if the Association reasonably determines that performance of different duties requires different levels of education, training, experience, or other qualifications. 
(2)Business entitiesThe Association shall establish a class of membership and membership criteria for business entities. A business entity that applies for membership shall be required to designate an individual Association member responsible for the compliance of the business entity with Association standards and the insurance laws, standards, and regulations of any State in which the business entity seeks to do business on the basis of Association membership. 
(3)Categories 
(A)Separate categories for insurance producers permittedThe Association may establish separate categories of membership for insurance producers and for other persons or entities within each class, based on the types of licensing categories that exist under State laws. 
(B)Separate treatment for depository institutions prohibitedNo special categories of membership, and no distinct membership criteria, shall be established for members that are depository institutions or for employees, agents, or affiliates of depository institutions. 
(d)Membership criteria 
(1)In generalThe Association may establish criteria for membership which shall include standards for personal qualifications, education, training, and experience. The Association shall not establish criteria that unfairly limit the ability of a small insurance producer to become a member of the Association, including imposing discriminatory membership fees. 
(2)QualificationsIn establishing criteria under paragraph (1), the Association shall not adopt any qualification less protective to the public than that contained in the National Association of Insurance Commissioners (referred to in this subtitle as the NAIC) Producer Licensing Model Act in effect as of the date of enactment of the National Association of Registered Agents and Brokers Reform Act of 2014, and shall consider the highest levels of insurance producer qualifications established under the licensing laws of the States. 
(3)Assistance from States 
(A)In generalThe Association may request a State to provide assistance in investigating and evaluating the eligibility of a prospective member for membership in the Association. 
(B)Authorization of information sharingA submission under subsection (a)(4)(C)(i) made by an insurance producer licensed in a State shall include a statement signed by the person about whom the assistance is requested authorizing— 
(i)the State to share information with the Association; and 
(ii)the Association to receive the information. 
(C)Rule of constructionSubparagraph (A) shall not be construed as requiring or authorizing any State to adopt new or additional requirements concerning the licensing or evaluation of insurance producers. 
(4)Denial of membershipThe Association may, based on reasonably consistently applied standards, deny membership to any State-licensed insurance producer for failure to meet the membership criteria established by the Association. 
(e)Effect of membership 
(1)Authority of association membersMembership in the Association shall— 
(A)authorize an insurance producer to sell, solicit, or negotiate insurance in any State for which the member pays the licensing fee set by the State for any line or lines of insurance specified in the home State license of the insurance producer, and exercise all such incidental powers as shall be necessary to carry out such activities, including claims adjustments and settlement to the extent permissible under the laws of the State, risk management, employee benefits advice, retirement planning, and any other insurance-related consulting activities; 
(B)be the equivalent of a nonresident insurance producer license for purposes of authorizing the insurance producer to engage in the activities described in subparagraph (A) in any State where the member pays the licensing fee; and 
(C)be the equivalent of a nonresident insurance producer license for the purpose of subjecting an insurance producer to all laws, regulations, provisions or other action of any State concerning revocation, suspension, or other enforcement action related to the ability of a member to engage in any activity within the scope of authority granted under this subsection and to all State laws, regulations, provisions, and actions preserved under paragraph (5). 
(2)Violent Crime Control and Law Enforcement Act of 1994Nothing in this subtitle shall be construed to alter, modify, or supercede any requirement established by section 1033 of title 18, United States Code. 
(3)Agent for remitting feesThe Association shall act as an agent for any member for purposes of remitting licensing fees to any State pursuant to paragraph (1). 
(4)Notification of action 
(A)In generalThe Association shall notify the States (including State insurance regulators) and the NAIC when an insurance producer has satisfied the membership criteria of this section. The States (including State insurance regulators) shall have 10 business days after the date of the notification in order to provide the Association with evidence that the insurance producer does not satisfy the criteria for membership in the Association. 
(B)Ongoing disclosures requiredOn an ongoing basis, the Association shall disclose to the States (including State insurance regulators) and the NAIC a list of the States in which each member is authorized to operate. The Association shall immediately notify the States (including State insurance regulators) and the NAIC when a member is newly authorized to operate in one or more States, or is no longer authorized to operate in one or more States on the basis of Association membership. 
(5)Preservation of consumer protection and market conduct regulation 
(A)In generalNo provision of this section shall be construed as altering or affecting the applicability or continuing effectiveness of any law, regulation, provision, or other action of any State, including those described in subparagraph (B), to the extent that the State law, regulation, provision, or other action is not inconsistent with the provisions of this subtitle related to market entry for nonresident insurance producers, and then only to the extent of the inconsistency. 
(B)Preserved regulationsThe laws, regulations, provisions, or other actions of any State referred to in subparagraph (A) include laws, regulations, provisions, or other actions that— 
(i)regulate market conduct, insurance producer conduct, or unfair trade practices; 
(ii)establish consumer protections; or 
(iii)require insurance producers to be appointed by a licensed or authorized insurer. 
(f)Biennial renewalMembership in the Association shall be renewed on a biennial basis. 
(g)Continuing education 
(1)In generalThe Association shall establish, as a condition of membership, continuing education requirements which shall be comparable to the continuing education requirements under the licensing laws of a majority of the States. 
(2)State continuing education requirementsA member may not be required to satisfy continuing education requirements imposed under the laws, regulations, provisions, or actions of any State other than the home State of the member. 
(3)ReciprocityThe Association shall not require a member to satisfy continuing education requirements that are equivalent to any continuing education requirements of the home State of the member that have been satisfied by the member during the applicable licensing period. 
(4)Limitation on the AssociationThe Association shall not directly or indirectly offer any continuing education courses for insurance producers. 
(h)Probation, suspension and revocation 
(1)Disciplinary actionThe Association may place an insurance producer that is a member of the Association on probation or suspend or revoke the membership of the insurance producer in the Association, or assess monetary fines or penalties, as the Association determines to be appropriate, if— 
(A)the insurance producer fails to meet the applicable membership criteria or other standards established by the Association; 
(B)the insurance producer has been subject to disciplinary action pursuant to a final adjudicatory proceeding under the jurisdiction of a State insurance regulator; 
(C)an insurance license held by the insurance producer has been suspended or revoked by a State insurance regulator; or 
(D)the insurance producer has been convicted of a crime that would have resulted in the denial of membership pursuant to subsection (a)(4)(L)(i) at the time of application, and the Association has received a copy of the final disposition from a court of competent jurisdiction. 
(2)Violations of Association standardsThe Association shall have the power to investigate alleged violations of Association standards. 
(3)ReportingThe Association shall immediately notify the States (including State insurance regulators) and the NAIC when the membership of an insurance producer has been placed on probation or has been suspended, revoked, or otherwise terminated, or when the Association has assessed monetary fines or penalties. 
(i)Consumer complaints 
(1)In generalThe Association shall— 
(A)refer any complaint against a member of the Association from a consumer relating to alleged misconduct or violations of State insurance laws to the State insurance regulator where the consumer resides and, when appropriate, to any additional State insurance regulator, as determined by standards adopted by the Association; and 
(B)make any related records and information available to each State insurance regulator to whom the complaint is forwarded. 
(2)Telephone and other accessThe Association shall maintain a toll-free number for purposes of this subsection and, as practicable, other alternative means of communication with consumers, such as an Internet webpage. 
(3)Final disposition of investigationState insurance regulators shall provide the Association with information regarding the final disposition of a complaint referred pursuant to paragraph (1)(A), but nothing shall be construed to compel a State to release confidential investigation reports or other information protected by State law to the Association. 
(j)Information sharingThe Association may— 
(1)share documents, materials, or other information, including confidential and privileged documents, with a State, Federal, or international governmental entity or with the NAIC or other appropriate entity referred to paragraphs (3) and (4), provided that the recipient has the authority and agrees to maintain the confidentiality or privileged status of the document, material, or other information; 
(2)limit the sharing of information as required under this subtitle with the NAIC or any other non-governmental entity, in circumstances under which the Association determines that the sharing of such information is unnecessary to further the purposes of this subtitle; 
(3)establish a central clearinghouse, or utilize the NAIC or another appropriate entity, as determined by the Association, as a central clearinghouse, for use by the Association and the States (including State insurance regulators), through which members of the Association may disclose their intent to operate in 1 or more States and pay the licensing fees to the appropriate States; and 
(4)establish a database, or utilize the NAIC or another appropriate entity, as determined by the Association, as a database, for use by the Association and the States (including State insurance regulators) for the collection of regulatory information concerning the activities of insurance producers. 
(k)Effective DateThe provisions of this section shall take effect on the later of— 
(1)the expiration of the 2-year period beginning on the date of enactment of the National Association of Registered Agents and Brokers Reform Act of 2014; and 
(2)the date of incorporation of the Association. 
324.Board of directors 
(a)EstablishmentThere is established a board of directors of the Association, which shall have authority to govern and supervise all activities of the Association. 
(b)PowersThe Board shall have such of the powers and authority of the Association as may be specified in the bylaws of the Association. 
(c)Composition 
(1)In generalThe Board shall consist of 13 members who shall be appointed by the President, by and with the advice and consent of the Senate, in accordance with the procedures established under Senate Resolution 116 of the 112th Congress, of whom— 
(A)8 shall be State insurance commissioners appointed in the manner provided in paragraph (2), 1 of whom shall be designated by the President to serve as the chairperson of the Board until the Board elects one such State insurance commissioner Board member to serve as the chairperson of the Board; 
(B)3 shall have demonstrated expertise and experience with property and casualty insurance producer licensing; and 
(C)2 shall have demonstrated expertise and experience with life or health insurance producer licensing. 
(2)State insurance regulator representatives 
(A)RecommendationsBefore making any appointments pursuant to paragraph (1)(A), the President shall request a list of recommended candidates from the States through the NAIC, which shall not be binding on the President. If the NAIC fails to submit a list of recommendations not later than 15 business days after the date of the request, the President may make the requisite appointments without considering the views of the NAIC. 
(B)Political affiliationNot more than 4 Board members appointed under paragraph (1)(A) shall belong to the same political party. 
(C)Former State insurance commissioners 
(i)In generalIf, after offering each currently serving State insurance commissioner an appointment to the Board, fewer than 8 State insurance commissioners have accepted appointment to the Board, the President may appoint the remaining State insurance commissioner Board members, as required under paragraph (1)(A), of the appropriate political party as required under subparagraph (B), from among individuals who are former State insurance commissioners. 
(ii)LimitationA former State insurance commissioner appointed as described in clause (i) may not be employed by or have any present direct or indirect financial interest in any insurer, insurance producer, or other entity in the insurance industry, other than direct or indirect ownership of, or beneficial interest in, an insurance policy or annuity contract written or sold by an insurer. 
(D)Service through termIf a Board member appointed under paragraph (1)(A) ceases to be a State insurance commissioner during the term of the Board member, the Board member shall cease to be a Board member. 
(3)Private sector representativesIn making any appointment pursuant to subparagraph (B) or (C) of paragraph (1), the President may seek recommendations for candidates from groups representing the category of individuals described, which shall not be binding on the President. 
(4)State insurance commissioner definedFor purposes of this subsection, the term State insurance commissioner means a person who serves in the position in State government, or on the board, commission, or other body that is the primary insurance regulatory authority for the State. 
(d)Terms 
(1)In generalExcept as provided under paragraph (2), the term of service for each Board member shall be 2 years. 
(2)Exceptions 
(A)1-year termsThe term of service shall be 1 year, as designated by the President at the time of the nomination of the subject Board members for— 
(i)4 of the State insurance commissioner Board members initially appointed under paragraph (1)(A), of whom not more than 2 shall belong to the same political party; 
(ii)1 of the Board members initially appointed under paragraph (1)(B); and 
(iii)1 of the Board members initially appointed under paragraph (1)(C). 
(B)Expiration of TermA Board member may continue to serve after the expiration of the term to which the Board member was appointed for the earlier of 2 years or until a successor is appointed. 
(C)Mid-term appointmentsA Board member appointed to fill a vacancy occurring before the expiration of the term for which the predecessor of the Board member was appointed shall be appointed only for the remainder of that term. 
(3)Successive termsBoard members may be reappointed to successive terms. 
(e)Initial appointmentsThe appointment of initial Board members shall be made no later than 90 days after the date of enactment of the National Association of Registered Agents and Brokers Reform Act of 2014. 
(f)Meetings 
(1)In generalThe Board shall meet— 
(A)at the call of the chairperson; 
(B)as requested in writing to the chairperson by not fewer than 5 Board members; or 
(C)as otherwise provided by the bylaws of the Association. 
(2)Quorum requiredA majority of all Board members shall constitute a quorum. 
(3)VotingDecisions of the Board shall require the approval of a majority of all Board members present at a meeting, a quorum being present. 
(4)Initial meetingThe Board shall hold its first meeting not later than 45 days after the date on which all initial Board members have been appointed. 
(g)Restriction on confidential informationBoard members appointed pursuant to subparagraphs (B) and (C) of subsection (c)(1) shall not have access to confidential information received by the Association in connection with complaints, investigations, or disciplinary proceedings involving insurance producers. 
(h)Ethics and conflicts of interestThe Board shall issue and enforce an ethical conduct code to address permissible and prohibited activities of Board members and Association officers, employees, agents, or consultants. The code shall, at a minimum, include provisions that prohibit any Board member or Association officer, employee, agent or consultant from— 
(1)engaging in unethical conduct in the course of performing Association duties; 
(2)participating in the making or influencing the making of any Association decision, the outcome of which the Board member, officer, employee, agent, or consultant knows or had reason to know would have a reasonably foreseeable material financial effect, distinguishable from its effect on the public generally, on the person or a member of the immediate family of the person; 
(3)accepting any gift from any person or entity other than the Association that is given because of the position held by the person in the Association; 
(4)making political contributions to any person or entity on behalf of the Association; and 
(5)lobbying or paying a person to lobby on behalf of the Association. 
(i)Compensation 
(1)In generalExcept as provided in paragraph (2), no Board member may receive any compensation from the Association or any other person or entity on account of Board membership. 
(2)Travel expenses and per diemBoard members may be reimbursed only by the Association for travel expenses, including per diem in lieu of subsistence, at rates consistent with rates authorized for employees of Federal agencies under subchapter I of chapter 57 of title 5, United States Code, while away from home or regular places of business in performance of services for the Association. 
325.Bylaws, standards, and disciplinary actions 
(a)Adoption and amendment of bylaws and standards 
(1)ProceduresThe Association shall adopt procedures for the adoption of bylaws and standards that are similar to procedures under subchapter II of chapter 5 of title 5, United States Code (commonly known as the Administrative Procedure Act). 
(2)Copy required to be filedThe Board shall submit to the President, through the Department of the Treasury, and the States (including State insurance regulators), and shall publish on the website of the Association, all proposed bylaws and standards of the Association, or any proposed amendment to the bylaws or standards of the Association, accompanied by a concise general statement of the basis and purpose of such proposal. 
(3)Effective dateAny proposed bylaw or standard of the Association, and any proposed amendment to the bylaws or standards of the Association, shall take effect, after notice under paragraph (2) and opportunity for public comment, on such date as the Association may designate, unless suspended under section 329(c). 
(4)Rule of constructionNothing in this section shall be construed to subject the Board or the Association to the requirements of subchapter II of chapter 5 of title 5, United States Code (commonly known as the Administrative Procedure Act). 
(b)Disciplinary action by the Association 
(1)Specification of chargesIn any proceeding to determine whether membership shall be denied, suspended, revoked, or not renewed, or to determine whether a member of the Association should be placed on probation (referred to in this section as a disciplinary action) or whether to assess fines or monetary penalties, the Association shall bring specific charges, notify the member of the charges, give the member an opportunity to defend against the charges, and keep a record. 
(2)Supporting statementA determination to take disciplinary action shall be supported by a statement setting forth— 
(A)any act or practice in which the member has been found to have been engaged; 
(B)the specific provision of this subtitle or standard of the Association that any such act or practice is deemed to violate; and 
(C)the sanction imposed and the reason for the sanction. 
(3)Ineligibility of private sector representativesBoard members appointed pursuant to section 324(c)(3) may not— 
(A)participate in any disciplinary action or be counted toward establishing a quorum during a disciplinary action; and 
(B)have access to confidential information concerning any disciplinary action. 
326.PowersIn addition to all the powers conferred upon a nonprofit corporation by the District of Columbia Nonprofit Corporation Act, the Association shall have the power to— 
(1)establish and collect such membership fees as the Association finds necessary to impose to cover the costs of its operations; 
(2)adopt, amend, and repeal bylaws, procedures, or standards governing the conduct of Association business and performance of its duties; 
(3)establish procedures for providing notice and opportunity for comment pursuant to section 325(a); 
(4)enter into and perform such agreements as necessary to carry out the duties of the Association; 
(5)hire employees, professionals, or specialists, and elect or appoint officers, and to fix their compensation, define their duties and give them appropriate authority to carry out the purposes of this subtitle, and determine their qualification; 
(6)establish personnel policies of the Association and programs relating to, among other things, conflicts of interest, rates of compensation, where applicable, and qualifications of personnel; 
(7)borrow money; and 
(8)secure funding for such amounts as the Association determines to be necessary and appropriate to organize and begin operations of the Association, which shall be treated as loans to be repaid by the Association with interest at market rate. 
327.Report by the Association 
(a)In generalAs soon as practicable after the close of each fiscal year, the Association shall submit to the President, through the Department of the Treasury, and the States (including State insurance regulators), and shall publish on the website of the Association, a written report regarding the conduct of its business, and the exercise of the other rights and powers granted by this subtitle, during such fiscal year. 
(b)Financial statementsEach report submitted under subsection (a) with respect to any fiscal year shall include audited financial statements setting forth the financial position of the Association at the end of such fiscal year and the results of its operations (including the source and application of its funds) for such fiscal year. 
328.Liability of the Association and the Board members, officers, and employees of the Association 
(a)In generalThe Association shall not be deemed to be an insurer or insurance producer within the meaning of any State law, rule, regulation, or order regulating or taxing insurers, insurance producers, or other entities engaged in the business of insurance, including provisions imposing premium taxes, regulating insurer solvency or financial condition, establishing guaranty funds and levying assessments, or requiring claims settlement practices. 
(b)Liability of Board members, officers, and employeesNo Board member, officer, or employee of the Association shall be personally liable to any person for any action taken or omitted in good faith in any matter within the scope of their responsibilities in connection with the Association. 
329.Presidential oversight 
(a)Removal of BoardIf the President determines that the Association is acting in a manner contrary to the interests of the public or the purposes of this subtitle or has failed to perform its duties under this subtitle, the President may remove the entire existing Board for the remainder of the term to which the Board members were appointed and appoint, in accordance with section 324 and with the advice and consent of the Senate, in accordance with the procedures established under Senate Resolution 116 of the 112th Congress, new Board members to fill the vacancies on the Board for the remainder of the terms. 
(b)Removal of Board memberThe President may remove a Board member only for neglect of duty or malfeasance in office. 
(c)Suspension of bylaws and standards and prohibition of actionsFollowing notice to the Board, the President, or a person designated by the President for such purpose, may suspend the effectiveness of any bylaw or standard, or prohibit any action, of the Association that the President or the designee determines is contrary to the purposes of this subtitle. 
330.Relationship to State law 
(a)Preemption of State lawsState laws, regulations, provisions, or other actions purporting to regulate insurance producers shall be preempted to the extent provided in subsection (b). 
(b)Prohibited actions 
(1)In generalNo State shall— 
(A)impede the activities of, take any action against, or apply any provision of law or regulation arbitrarily or discriminatorily to, any insurance producer because that insurance producer or any affiliate plans to become, has applied to become, or is a member of the Association; 
(B)impose any requirement upon a member of the Association that it pay fees different from those required to be paid to that State were it not a member of the Association; or 
(C)impose any continuing education requirements on any nonresident insurance producer that is a member of the Association. 
(2)States other than a home StateNo State, other than the home State of a member of the Association, shall— 
(A)impose any licensing, personal or corporate qualifications, education, training, experience, residency, continuing education, or bonding requirement upon a member of the Association that is different from the criteria for membership in the Association or renewal of such membership; 
(B)impose any requirement upon a member of the Association that it be licensed, registered, or otherwise qualified to do business or remain in good standing in the State, including any requirement that the insurance producer register as a foreign company with the secretary of state or equivalent State official; 
(C)require that a member of the Association submit to a criminal history record check as a condition of doing business in the State; or 
(D)impose any licensing, registration, or appointment requirements upon a member of the Association, or require a member of the Association to be authorized to operate as an insurance producer, in order to sell, solicit, or negotiate insurance for commercial property and casualty risks to an insured with risks located in more than one State, if the member is licensed or otherwise authorized to operate in the State where the insured maintains its principal place of business and the contract of insurance insures risks located in that State. 
(3)Preservation of State disciplinary authorityNothing in this section may be construed to prohibit a State from investigating and taking appropriate disciplinary action, including suspension or revocation of authority of an insurance producer to do business in a State, in accordance with State law and that is not inconsistent with the provisions of this section, against a member of the Association as a result of a complaint or for any alleged activity, regardless of whether the activity occurred before or after the insurance producer commenced doing business in the State pursuant to Association membership. 
331.Coordination with Financial Industry Regulatory AuthorityThe Association shall coordinate with the Financial Industry Regulatory Authority in order to ease any administrative burdens that fall on members of the Association that are subject to regulation by the Financial Industry Regulatory Authority, consistent with the requirements of this subtitle and the Federal securities laws. 
332.Right of action 
(a)Right of actionAny person aggrieved by a decision or action of the Association may, after reasonably exhausting available avenues for resolution within the Association, commence a civil action in an appropriate United States district court, and obtain all appropriate relief. 
(b)Association interpretationsIn any action under subsection (a), the court shall give appropriate weight to the interpretation of the Association of its bylaws and standards and this subtitle. 
333.Federal funding prohibitedThe Association may not receive, accept, or borrow any amounts from the Federal Government to pay for, or reimburse, the Association for, the costs of establishing or operating the Association. 
334.DefinitionsFor purposes of this subtitle, the following definitions shall apply: 
(1)Business entityThe term business entity means a corporation, association, partnership, limited liability company, limited liability partnership, or other legal entity. 
(2)Depository institutionThe term depository institution has the meaning as in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813). 
(3)Home StateThe term home State means the State in which the insurance producer maintains its principal place of residence or business and is licensed to act as an insurance producer. 
(4)InsuranceThe term insurance means any product, other than title insurance or bail bonds, defined or regulated as insurance by the appropriate State insurance regulatory authority. 
(5)Insurance producerThe term insurance producer means any insurance agent or broker, excess or surplus lines broker or agent, insurance consultant, limited insurance representative, and any other individual or entity that sells, solicits, or negotiates policies of insurance or offers advice, counsel, opinions or services related to insurance. 
(6)InsurerThe term insurer has the meaning as in section 313(e)(2)(B) of title 31, United States Code. 
(7)Principal place of businessThe term principal place of business means the State in which an insurance producer maintains the headquarters of the insurance producer and, in the case of a business entity, where high-level officers of the entity direct, control, and coordinate the business activities of the business entity. 
(8)Principal place of residenceThe term principal place of residence means the State in which an insurance producer resides for the greatest number of days during a calendar year. 
(9)StateThe term State includes any State, the District of Columbia, any territory of the United States, and Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, and the Northern Mariana Islands. 
(10)State law 
(A)In generalThe term State law includes all laws, decisions, rules, regulations, or other State action having the effect of law, of any State. 
(B)Laws applicable in the District of ColumbiaA law of the United States applicable only to or within the District of Columbia shall be treated as a State law rather than a law of the United States.. 
(b)Technical amendmentThe table of contents for the Gramm-Leach-Bliley Act is amended by striking the items relating to subtitle C of title III and inserting the following new items: 
 
 
Subtitle C—National Association of Registered Agents and Brokers 
Sec. 321. National Association of Registered Agents and Brokers. 
Sec. 322. Purpose. 
Sec. 323. Membership. 
Sec. 324. Board of directors. 
Sec. 325. Bylaws, standards, and disciplinary actions. 
Sec. 326. Powers. 
Sec. 327. Report by the Association. 
Sec. 328. Liability of the Association and the Board members, officers, and employees of the Association. 
Sec. 329. Presidential oversight. 
Sec. 330. Relationship to State law. 
Sec. 331. Coordination with financial industry regulatory authority. 
Sec. 332. Right of action. 
Sec. 333. Federal funding prohibited. 
Sec. 334. Definitions.. 
IIIBusiness Risk Mitigation and Price Stabilization 
301.Short titleThis title may be cited as the Business Risk Mitigation and Price Stabilization Act of 2014. 
302.Margin requirements 
(a)Commodity Exchange Act amendmentSection 4s(e) of the Commodity Exchange Act (7 U.S.C. 6s(e)), as added by section 731 of the Dodd-Frank Wall Street Reform and Consumer Protection Act, is amended by adding at the end the following new paragraph: 
 
(4)Applicability with respect to counterpartiesThe requirements of paragraphs (2)(A)(ii) and (2)(B)(ii), including the initial and variation margin requirements imposed by rules adopted pursuant to paragraphs (2)(A)(ii) and (2)(B)(ii), shall not apply to a swap in which a counterparty qualifies for an exception under section 2(h)(7)(A), or an exemption issued under section 4(c)(1) from the requirements of section 2(h)(1)(A) for cooperative entities as defined in such exemption, or satisfies the criteria in section 2(h)(7)(D).. 
(b)Securities Exchange Act amendmentSection 15F(e) of the Securities Exchange Act of 1934 (15 U.S.C. 78o–10(e)), as added by section 764(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act, is amended by adding at the end the following new paragraph: 
 
(4)Applicability with respect to counterpartiesThe requirements of paragraphs (2)(A)(ii) and (2)(B)(ii) shall not apply to a security-based swap in which a counterparty qualifies for an exception under section 3C(g)(1) or satisfies the criteria in section 3C(g)(4).. 
303.ImplementationThe amendments made by this title to the Commodity Exchange Act shall be implemented— 
(1)without regard to— 
(A)chapter 35 of title 44, United States Code; and 
(B)the notice and comment provisions of section 553 of title 5, United States Code; 
(2)through the promulgation of an interim final rule, pursuant to which public comment will be sought before a final rule is issued; and 
(3)such that paragraph (1) shall apply solely to changes to rules and regulations, or proposed rules and regulations, that are limited to and directly a consequence of such amendments. 
Lorraine MillerClerk.